DETAILED ACTION
This Office Action is in response to Applicant’s application 17/209,659 filed on March 23, 2021 in which claims 1 to 41 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on March 23, 2021 have been reviewed and accepted by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 25 which recite inter alia ‘a width of an upper end of each pattern is 0 to 1000 μm’, it is unclear what structure results with the width is 0.  Does the structure degenerate into something else?  How is a zero width measured? Defined?  It seems to Examiner that the ‘width’ must be greater than zero to be a ‘width’ else the ‘width’ would vanish.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 5 which recites the shock compensation pattern unit is formed so as to have at least one of a polygonal shape, an oval shape, and a circular shape or a combination thereof as a horizontal sectional shape thereof, yet claim 1 requires the shock compensation pattern unit having concave-convex-shaped patterns.  Examiner understands that concave-convex patterns are rounded inward and outward, see definition of concave downloaded from URL< https://www.merriam-webster.com/dictionary/concave> on September 20, 2022.  Yet a polygon would seem to require at least a portion of the pattern to be a vertex, i.e. a non-rounded surface.  Thus it appears that the scope of claim 5 does not further limit the scope of claim 1, rather it expands the scope in so far as the pattern need not be concave-convex shaped.
Allowable Subject Matter
Claims 1-2, 4, 6-24 and 26-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach a glass substrate comprising shock compensation pattern unit having concave-convex-shaped patterns where Examiner has interpreted concave-convex to require rounded or arched surfaces, see definition of concave downloaded from URL< https://www.merriam-webster.com/dictionary/concave> on September 20, 2022.

    PNG
    media_image1.png
    653
    564
    media_image1.png
    Greyscale
Examiner opines that U.S. 2022/0261038 (Wu) and U.S. 2019/0067633 (Song) are the most pertinent prior art.  Wu discloses a rollable, slidable, and stretchable cover window, 22 [0043-44], comprising a planar portion, 28 [0043], formed so as to correspond to a planar region of a rollable, slidable, and stretchable display and a flexible portion, 26 [0043], formed so as to be connected to the planar portion, as show, the flexible portion being formed so as to correspond to a flexible region of the rollable, slidable, and stretchable display, as shown, wherein the rollable, slidable, and stretchable cover window comprises: a resin substrate; and a shock compensation pattern unit, 36A-D [0044], formed on the resin substrate, and the shock compensation pattern unit is formed at the flexible portion or is formed at each of the planar portion and the flexible portion, as shown, the shock compensation pattern unit having shaped patterns.
Wu does not teach the cover window comprises a glass substrate.  Wu does not teach the shock compensation pattern unit having concave-convex-shaped patterns.

    PNG
    media_image2.png
    594
    557
    media_image2.png
    Greyscale
Song discloses a rollable, slidable, and stretchable cover window, 120 [0032], comprising a planar portion, A2 [0076], formed so as to correspond to a planar region of a rollable, slidable, and stretchable display and a flexible portion, A1 [0076], formed so as to be connected to the planar portion, as show, the flexible portion being formed so as to correspond to a flexible region of the rollable, slidable, and stretchable display, as shown, wherein the rollable, slidable, and stretchable cover window comprises: a glass substrate [0069]; and a shock compensation pattern unit, 122 [0079], formed on the glass substrate, as shown, and the shock compensation pattern unit is formed at the flexible portion or is formed at each of the planar portion and the flexible portion, as shown, the shock compensation pattern unit having concave shaped patterns [0079].
Song does not teach the shock compensation pattern unit having concave-convex-shaped patterns.
Claims 2, 4 and 6-22 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 23 the prior art fails to disclose a method of manufacturing a rollable, slidable, and stretchable cover window comprising a planar portion formed so as to correspond to a planar region of a rollable, slidable, and stretchable display and a flexible portion formed so as to be connected to the planar portion, the flexible portion being formed so as to correspond to a flexible region of the rollable, slidable, and stretchable display, the method comprising: a first step of forming a resist layer on a glass substrate; a second step of patterning the resist layer to form a resist pattern layer for formation of a first pattern on an entire surface or a flexible region of the glass substrate; a third step of performing a primary etching process using the resist pattern layer of the second step as a mask to form a first pattern on the entire surface or the flexible region of the glass substrate and removing the resist pattern layer; a fourth step of forming a resist layer on the glass substrate having the first pattern formed thereon; a fifth step of patterning the resist layer to form a resist pattern layer for formation of a second pattern on the flexible region or to form a resist pattern layer for formation of a second pattern on the flexible region and for formation of a third pattern on a planar region of the glass substrate; a sixth step of performing a secondary etching process using the resist pattern layer of the fifth step as a mask to further etch the flexible region, thereby forming a second pattern at the flexible region, or to etch the entire surface of the glass substrate, thereby forming a second pattern at the flexible region and forming a third pattern at the planar region, and removing the resist pattern layer; and a seventh step of strengthening the glass substrate, whereby a shock compensation pattern unit is formed at the flexible portion and the planar portion.
Claims 24 and 26-41 depend directly or indirectly on claim 23 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice or references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893